Ethridge, J.,
delivered the opinion of the court.
This is an appeal from a decree of the chancery court confirming title to certain lands in Harrison county under claim of title through the swamp land commissioner, created by'chapter 18, Laws, 1857, p. 69. The complainant Jones claims through a title under this act and through a táx sale made in 1897, whereat said lands were sold for taxes, and thereafter a suit con-firiñing the .tax title was filed and a decree obtained in the year 1905. In the year 1903 the state issued a patent to the said lands to Mattie Barksdale, and the appellants claim through this chain of title. The chain of title of each of the parties was introduced in evidence and the chancellor decreed for the complainant. It is the contention of the appellant that the sale by the swamp land commissioner did not divest the state of its title, and, therefore that the complainant failed to show title in themselves, and that the state having-issued the patent in 1903 the appellant acquired the title. Section 1 of chapter 18, Laws 1857, provides that the member of the board of police of said county of Harrison shall severally have full power and control over the swamp and overflowed lands in their respective district, and may sell to any person living on any of said lands, -or who may have the same in cultivation, or who may have erected buildings or machinery on said lands not exceeding one section at five cents per acre, and provides that when more than one person shall make application to enter any of said lands on the day *221appointed, and shall be present and ready to enter ■same, then such lands shall be offered for sale at public vendue to the highest -bidder for cash. Section 5 of the act requires each member of the board of police at least twice in each year to report to the board of police all sales made by him, and all entries ■of land made in his district, and to whom such sales were made, and by whom such entries were made, and such report shall be filed in the probate clerk’s office, and shall be recorded in the minutes of the board of police, and a copy of such report, duly authenticated, shall be evidence of the matters therein contained in any court of law or equity in this state. The act also provides for advertising the said lands, and it is contended in the present suit that the bill does not allege that the purchaser lived upon the said lands, and that it came within the class provided for in the act, and does not sufficiently show compliance with the requirements of the act before the sale.
The report of the commissioner recites that the commissioner, in pursuance of the act of the legislature of the state of Mississippi entitled “An act to amend .an act entitled an act . . . donating swamp lands to certain counties, and the reclamation and disposition of said lands in Harrison county,” approved November 19, 1857, and after complying with all the requisites of said law and due and legal notice given as therein directed, he has sold to the following persons for the following prices on the days and dates therein mentioned, to wit, setting out a list of conveyances, including the lands in question, sold to Eugenia Isaacs on the 2d day of June, 1858. The law providing that the commissioner had the power of sale, and that a report of the sale spread upon the minutes should be received as evidence in the courts of the things therein recited, we think the title of the state to this land passed, and that this report of the commissioner is sufficient to vest the title in the purchaser, and is sufficient proof of that *222fact. Clements v. Anderson, 46 Miss. 581; Jackson v. Dilworth, 39 Miss. 772; Green v. State, 56 Miss. 774—-in which cases it was held' that the act of March 16, 1852 (Laws 1852, chapter 14), conveyed a vested right to the counties in which the land was situated, and the purchasers thereunder had a vested right which the legislature could not disturb. It follows, then, that a conveyance thereafter by the state to the appellants, the vendors in the chain of title, was void. The state, having parted with its title by this act and by the act of the commissioner, could not thereafter divest title out of its vendee by requiring such grantee to file proof of such fact with an officer of the state, and the acts referred to in the brief of appellant cannot have the effect of voiding this title.
Certain it is that the act conferred a perfect equitable title, and as this is a suit in equity the title of complainants is sufficient in the absence of proof of failure of the purchaser to comply with the act, or that the terms of the act were not complied with by the purchaser. The equitable title having passed, and the purchaser being entitled to have a patent issue, was sufficient to make the land taxable, and the tax sale would confer title to the tax purchaser. 27 Amer. & Eng. Ency. L., p. 644, clause “c” and note 3. The act in question (Laws 1857, chapter 18, p. 69) pointed to all parties interested a source where the information could be obtained, to wit, the minutes of the board of police of Harrison county. We therefore think the chancellor did not err in confirming the title, and the decree is affirmed.

Affirmed.